1

2
                                                                             JS-6
3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                 CENTRAL DISTRICT OF CALIFORNIA

9                                           EASTERN DIVISION

10

11   WILLIE FARFAN,                               )   Case No. ED CV 19-1073-RGK (PLA)
                                                  )
12                        Plaintiff(s),           )
                                                  )
13                 v.                             )   ORDER CLOSING CASE
                                                  )
14   SHERIFF, et al.,                             )
                                                  )
15                        Defendant(s).           )
                                                  )
16

17          On June 14, 2019, the Court denied plaintiff’s request to file this action without prepayment

18   of the filing fees, but granted plaintiff leave to amend. The Court advised plaintiff that he may re-

19   submit the IFP application and Complaint to the Court if submitted with the Certified Trust Account

20   Statement and Disbursement Authorization. Plaintiff was also advised that if he failed to submit

21   /

22   /

23   /

24   /

25   /

26   /

27   /

28   /
1    the required documents within 30 days, the case would be dismissed. Plaintiff has failed to submit

2    the required documents or otherwise respond. Accordingly, the case is closed.

3

4           IT IS SO ORDERED.

5    Dated: July 30, 2019
                                                                      Hon. R. Gary Klausner
6                                                                    United States District Judge
7    Presented by:
8
                                                                       Hon. Paul L. Abrams
9                                                                  United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
